Citation Nr: 1738566	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-27 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a compensable initial rating for front and medial side left knee surgical scars.

3.  Entitlement an initial rating in excess of 10 percent for depressive disorder with alcohol use disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to December 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran provided testimony at a travel Board hearing with respect to the issues of entitlement to a compensable initial rating for left knee surgical scars, entitlement to service connection for a left hip disability and entitlement to a TDIU.  A transcript of the hearing is of record.

In a February 2017 rating decision, the RO granted service connection for depressive disorder and assigned a 10 percent rating.  In February 2017, the Veteran submitted a notice of disagreement (NOD) with respect to this issue.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a left hip disability, entitlement to a TDIU and entitlement to an initial rating in excess of 10 percent for depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's front and medial side left knee scars are not deep, nonlinear, unstable nor painful, and cause no functional loss.


CONCLUSION OF LAW

The criteria for a compensable initial rating for front and medial side left knee surgical scars are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a compensable initial evaluation for service-connected front and medial side left knee scars.  

The RO has rated the scars on the Veteran's left knee as noncompensable pursuant to Diagnostic Code 7805 on the basis that the scars are superficial, linear, not painful or unstable, and measure less than 39 sq. cm. in total.  To warrant a higher initial schedular evaluation, the Veteran must show that any one scar is deep (associated with underlying soft tissue damage) and nonlinear, measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful, or functionally disabling (criteria for a 10 percent evaluation). 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The records show that the Veteran had undergone previous surgical procedures on his service-connected left knee, resulting in scarring.  On VA examination in January 2011, the examiner noted a vertical scar on the front of the knee that measured 7 inches and on the medial side there was a 2 inch scar.  None of the scars were limiting in terms of movement and there was no evidence of infection or inflammation.  

The Veteran testified at the May 2017 Board hearing that his scars were itchy and uncomfortable.

He underwent further VA scars examination in July 2017.  The scars on the left knee were not noted to be painful, unstable or with frequent loss of covering the skin over the scar.  The approximate total area of the scars was measured as 24.75 cm.  

According to the VA examination reports, the scars are not painful or unstable, greater than 39 centimeters in area, or cause any complications.  Thus, the Board finds that a higher initial schedular evaluation is not assignable under any pertinent diagnostic code pertinent to the rating for left knee scars.        


ORDER

Entitlement to a compensable initial rating for surgical scars of the left knee is denied.


REMAND

The Veteran's claims for service connection for a left hip disability and entitlement to a TDIU must be remanded for further development.

The Veteran contends that a left hip disability is secondary to his service-connected right hip and left knee disabilities.  In this regard, a March 2014 VA examiner rendered a negative opinion with respect to the left hip disability, diagnosed as osteoarthritis.  The examiner addressed the disability as secondary to the service-connected left knee disability but failed to address the issue of aggravation.  Moreover, the examiner did not consider the Veteran's claim as secondary to his service-connected right hip disability.  Therefore, this issue must be remanded for further VA opinion.  

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claim for service connection for a left hip disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issue on appeal has been developed and adjudicated.
   
Lastly, a February 2017 rating decision granted service connection for depressive disorder with alcohol use disorder, and assigned a 10 percent initial rating.  In a February 2017 statement, the Veteran expressed disagreement with the assigned rating for depressive disorder.  Since an SOC has not been issued, the Board must remand this matter.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's left hip disability, to include as secondary to service-connected right hip and left knee disabilities. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is caused by any or all service-connected disabilities, to include the right hip and/or left knee? 

Is it as least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any or all service-connected disabilities, to include the right hip and/or left knee? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  The AOJ should issue an SOC pertaining to the issue of entitlement to an initial rating in excess of 10 percent for depressive disorder with alcohol use disorder pursuant to a rating decision issued in February 2007 and notice of disagreement received later that same month.  The issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


